 



EXHIBIT 10.01

AMENDED AND RESTATED
ARDEN REALTY LIMITED PARTNERSHIP
DEFERRED COMPENSATION PLAN

ARTICLE I.
Purpose

     The purpose of this Plan is to provide specified benefits to a select group
of management and highly compensated employees who contribute materially to the
continued growth, development and future success of Arden Realty Limited
Partnership, a Maryland limited partnership, and Arden Realty, Inc. a Maryland
corporation, and its subsidiaries, if any, that sponsor this Plan. This Plan
shall be unfunded for tax purposes and for purposes of Title I of ERISA.

ARTICLE II.
Definitions

     As used within this document, the following words and phrases have the
meanings described in this Article II unless a different meaning is required by
the context. Some of the words and phrases used in the Plan are not defined in
this Article II, but for convenience, are defined as they are introduced into
the text. Words in the masculine gender shall be deemed to include the feminine
gender. Any headings used are included for ease of reference only and are not to
be construed so as to alter any of the terms of the Plan.

     2.1 Base Salary. A Participant’s annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax form W-2 for such calendar
year, excluding bonuses, commissions, overtime, fringe benefits, stock options,
relocation expenses, incentive payments, non-monetary awards, directors fees and
other fees, automobile and other allowances paid to a Participant for employment
services rendered (whether or not such allowances are included in the
Participant’s gross income). Base Salary shall be calculated before reduction
for compensation voluntarily deferred or contributed by the Participant pursuant
to all qualified or non-qualified plans of any Employer and shall be calculated
to include amounts not otherwise included in the Participant’s gross income
under Code Sections 125, 402(e)(3), 402(h) or 403(b) pursuant to plans
established by any Employer; provided, however, that all such amounts will be
included in compensation only to the extent that, had there been no such plan,
the amount would have been payable in cash to the Participant.

     2.2 Beneficiary. An individual or entity designated by a Participant in
accordance with Section 13.8.

     2.3 Board or Board of Directors. The Board of Directors of the Corporation.

1



--------------------------------------------------------------------------------



 



     2.4 Bonus. Cash earnings awarded to a Participant as incentive compensation
at the option of any Employer which may or may not occur during each Plan Year.

     2.5 Cause.

          (a) A Participant’s conviction for commission of a felony or a crime
involving moral turpitude;

          (b) A Participant’s willful commission of any act of theft,
embezzlement or misappropriation against an Employer which, in any such case, is
materially and demonstrably injurious to the Employer; or

          (c) A Participant’s willful and continued failure to substantially
perform his or her duties as an employee of an Employer (other than such failure
resulting from Executive’s incapacity due to physical or mental illness), which
failure is not remedied within a reasonable time after written demand for
substantial performance is delivered by the Employer which specifically
identifies the manner in which the Employer believes that the Participant has
not substantially performed his or her duties.

     For purposes of this Section 2.6, no act, or failure to act, on a
Participant’s part shall be deemed “willful” unless done, or omitted to be done,
by the Participant not in good faith.

     2.6 Change in Control. For purposes of this Agreement, a “Change in
Control” shall mean the occurrence of any of the following events:

          (a) the individuals constituting the Board as of the Effective Date
(the “Incumbent Board”) cease for any reason to constitute at least two-thirds
(2/3rds) of the Board; provided, however, that if the election, or nomination
for election by the Corporation’s stockholders, of any new director was approved
by a vote of at least two-thirds (2/3rds) of the Incumbent Board, such new
director shall be considered a member of the Incumbent Board;

          (b) an acquisition of any voting securities of the Corporation (the
“Voting Securities”) by any “person” (as the term “person” is used for purposes
of Section 13(d) or Section 14(d) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”)) immediately after which such person has “beneficial
ownership” (within the meaning of Rule 13d-3 promulgated under the 1934 Act)
(“Beneficial Ownership”) of 20% or more of the combined voting power of the
Corporation’s then outstanding Voting Securities;

          (c) approval by the stockholders of the Corporation of:

     (i) a merger, consolidation, share exchange or reorganization involving the
Corporation, unless

          (1) the stockholders of the Corporation, immediately before such
merger, consolidation, share exchange or reorganization, own, directly or
indirectly immediately following such merger, consolidation,

2



--------------------------------------------------------------------------------



 



share exchange or reorganization, at least 80% of the combined voting power of
the outstanding voting securities of the corporation that is the successor in
such merger, consolidation, share exchange or reorganization (the “Surviving
Corporation”) in substantially the same proportion as their ownership of the
Voting Securities immediately before such merger, consolidation, share exchange
or reorganization; and

          (2) the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation, share exchange or reorganization constitute at least two-thirds
(2/3rds) of the members of the board of directors of the Surviving Corporation;

          (ii) a complete liquidation or dissolution of the Corporation; or

          (iii) an agreement for the sale or other disposition of all or
substantially all of the assets of the Corporation; or

          (d) any Person is or becomes the Beneficial Owner of securities of the
Corporation representing ten percent (10%) or more of the combined voting power
of the Corporation’s then outstanding securities and (A) the identity of the
Chief Executive Officer of the Corporation is changed during the period
beginning sixty (60) days before the attainment of the ten percent (10%)
beneficial ownership and ending two (2) years thereafter, or (B) individuals
constituting at least one-third (1/3) of the members of the Board at the
beginning of such period shall leave the Board during the period beginning sixty
(60) days before the attainment of the ten percent (10%) beneficial ownership
and ending two (2) years thereafter.

     2.7 Code. The Internal Revenue Code of 1986. Reference to a section of the
Code shall include that section and any comparable section or sections of any
future legislation that amends, supplements or supersedes such section.

     2.8 Committee. The Compensation Committee of the Board of Directors.

     2.9 Contribution Account. The account established for a Participant
pursuant to Section 5.1 of the Plan Document.

     2.10 Corporation. Arden Realty, Inc., a Maryland corporation.

     2.11 Deferral Election. The election made by the Participant pursuant to
Section 4.1 of the Plan Document.

     2.12 Deferral Period. The Plan Year, or in the case of a newly hired or
promoted employee who becomes an Eligible Employee during a Plan Year, the
remaining portion of the Plan Year.

     2.13 Disability. A physical or mental incapacity as a result of which a
Participant becomes unable to continue the proper performance of his or her
duties as an employee of his or

3



--------------------------------------------------------------------------------



 



her Employer for six consecutive calendar months or for shorter periods
aggregating 180 business days in any 12 month period, but only to the extent
that such definition does not violate the Americans with Disabilities Act. The
existence of a Disability shall be determined by the Committee on the advice of
a physician chosen by the Committee.

     2.14 Effective Date. June 1, 2002.

     2.15 Eligible Employee. Any person who is an employee of any Employer and
who is designated by the Employer or the Committee as being eligible to
participate in the Plan.

     2.16 Employer. Arden Realty Limited Partnership, the Corporation and/or any
of its subsidiaries (now in existence or hereafter formed or acquired) that have
been selected by the Board to participate in the Plan and have adopted the Plan
as a sponsor.

     2.17 ERISA. The Employee Retirement Income Security Act of 1974, as
amended.

     2.18 IRS. The Internal Revenue Service.

     2.19 Normal Retirement Age. Sixty-five (65) years.

     2.20 Normal Retirement Date. The first day of the first month coincident
with or next following the date on which a Participant reaches Normal Retirement
Age.

     2.21 Participant. Any individual who becomes eligible to participate in the
Plan pursuant to Article III of the Plan Document.

     2.22 Participant Agreement and Election Form. The written agreement to
defer Salary and/or Bonuses made by the Participant. Such written agreement
shall be in a format designated by the Plan Administrator.

     2.23 Plan. The Amended and Restated Arden Realty Limited Partnership
Deferred Compensation Plan.

     2.24 Plan Administrator. The Committee unless the Committee designates
another individual or entity to hold the position of the Plan Administrator.

     2.25 Plan Year. For the initial Plan Year, the period beginning June 1,
2002, and ending on December 31, 2002. Thereafter, “Plan Year” means the
12-month period beginning each January 1 and ending on the following
December 31.

     2.26 Trust. The agreement of trust between any Employer(s) and the trustee
under which the assets of the Plan are held, administered and managed, as
amended from time to time.

     2.27 Valuation Date. Each business day of the Plan Year.

     2.28 Years of Service. Each twelve (12) month period during which a
Participant is employed by an Employer, whether or not continuous, and including
periods commencing prior to the Effective Date; provided, however, that in the
case of a Participant whose employment

4



--------------------------------------------------------------------------------



 



with an Employer has been interrupted by a period of twelve (12) consecutive
months or more (a “Break in Service”), his or her Years of Service prior to such
Break in Service shall be disregarded for any purpose under the Plan.

ARTICLE III.
Eligibility and Participation

     3.1 Participation for Employer Contributions — Eligibility. Participation
in the Plan is open only to Eligible Employees. Each Eligible Employee as of the
Effective Date shall automatically become eligible to participate in the Plan
with respect to Employer contributions under Section 4.3 as of the Effective
Date. Any employee becoming an Eligible Employee after the Effective Date, e.g.,
new hires or promoted employees, shall automatically become eligible to
participate in the Plan with respect to Employer contributions under Section 4.3
as of the date designated by the Committee in determining that he or she is
eligible to participate in the Plan.

     3.2 Employee Deferrals. Effective July 1, 2005, each employee that becomes
an Eligible Employee for the first time on or after July 1, 2005 shall be
permitted to make Salary deferrals under the Plan, and effective January 1,
2006, all Eligible Employees shall be permitted to make Salary and/or Bonus
deferrals under the Plan, in each case, for the Deferral Period of a Plan Year
if he or she submits a properly completed Participant Agreement and Election
Form to the Committee prior to the date specified by the Committee in its
discretion, which shall in no event be after the commencement of the Deferral
Period for which such Participant Agreement and Deferral Election is to be
effective.

     3.3 Participation — Subsequent Entry into Plan. An Eligible Employee who
does not elect to participate with respect to Salary and/or Bonus deferrals at
the time of initial eligibility as set forth in Section 3.2 shall remain
eligible to become a Participant with respect to Salary and/or Bonus deferrals
in subsequent Plan Years as long as he or she continues his or her status as an
Eligible Employee. In such event, the Eligible Employee may become a Participant
with respect to Salary and/or Bonus deferrals by submitting a properly executed
Participant Agreement and Election Form prior to January 1 of the Plan Year for
which it is effective.

ARTICLE IV.
Contributions

     4.1 Deferral Election. Provided that Salary and/or Bonus deferrals under
the Plan are permitted under Section 3.2, before the first day of each Plan
Year, a Participant may file with the Committee, a Deferral Election Form
indicating the amount of Salary and/or Bonus deferrals for that Plan Year. A
Participant shall not be obligated to make a Deferral Election for any Plan
Year. After a Plan Year commences, such Deferral Election shall be irrevocable
and shall continue for the entire Plan Year and subsequent years except that it
shall terminate upon the execution and timely submission of a newly completed
Deferral Election Form or termination of employment.

5



--------------------------------------------------------------------------------



 



     4.2 Maximum Deferral Election. Provided that Salary and/or Bonus deferrals
under the Plan are permitted under Section 3.2, a Participant may elect to defer
up to 30% of Base Salary and/or up to 30% of Bonuses earned during the
corresponding Deferral Period. A Deferral Election may be automatically reduced
if the Committee determines that such action is necessary to meet Federal or
State tax withholding obligations.

     4.3 Employer Contributions. For any specified period, an Employer, in its
sole discretion, may, but is not required to, credit any amount it desires to
any Participant’s Contribution Account. The amount so credited to a Participant
may be smaller or larger than the amount credited to any other Participant, and
the amount credited to any Participant for any specified period may be zero,
even though one or more other Participants receive an Employer contribution for
that period under this Section 4.3. An Employer’s contribution under this
Section 4.3, if any, shall be credited as of the last day of the Plan Year or
such other date (or dates) as may be specified by the Committee or the relevant
Employer in its sole discretion. If a Participant is not employed by an Employer
as of the date on which an Employer’s contributions is credited, other than by
reason of his or her termination of employment after attaining Normal Retirement
Age or death while employed, his or her contribution amount under this
Section 4.3 shall be zero. An Employer may condition its crediting of any amount
to a Participant’s Contribution Account upon the Participant’s execution and
submission to the Committee of a Participant Agreement and Election Form.

ARTICLE V.
Accounts

     5.1 Contribution Accounts. Solely for recordkeeping purposes, the Plan
Administrator shall establish a Contribution Account for each Participant. A
Participant’s Contribution Account shall be credited with the contributions made
by him or her or on his or her behalf by his or her Employer under Section 4 and
shall be credited (or charged, as the case may be) with the hypothetical or
deemed investment earnings and losses determined pursuant to Section 5.3, and
charged with distributions made to or with respect to him or her.

     5.2 Crediting of Contribution Accounts. Salary contributions under
Section 4.1 shall be credited to a Participant’s Contribution Account as of the
date on which such contributions were withheld from his or her Base Annual
Salary. Bonus contributions under Section 4.1 shall be credited to a
Participant’s Contribution Account as of the date on which the contribution
would have otherwise been paid in cash. Employer Contributions under Section 4.3
shall be credited to the Participant’s Contribution Account on the date declared
by the Committee or the Employer. Any distribution with respect to a
Contribution Account shall be charged to that Account as of the date such
payment is made by the Employer or the trustee of the Trust which may be
established for the Plan.

     5.3 Earning Credits or Losses. Amounts credited to a Contribution Account
shall be credited with deemed net income, gain and loss, including the deemed
net unrealized gain and loss based on hypothetical investment directions made by
the Participant with respect to his or her Contribution Account on a form
designated by the Committee, in accordance with

6



--------------------------------------------------------------------------------



 



investment options and procedures adopted by the Committee in its sole
discretion, from time to time.

     5.4 Hypothetical Nature of Accounts. The Plan constitutes a mere promise by
the Employer to make benefit payments in the future. Any Contribution Account
established for a Participant under this Article V shall be hypothetical in
nature and shall be maintained for the recordkeeping purposes only, so that any
contributions can be credited and so that deemed investment earnings and losses
on such amounts can be credited (or charged, as the case may be). Neither the
Plan nor any of the Contribution Accounts (or subaccounts) shall hold any actual
funds or assets. The right of any individual or entity to receive one or more
payments under the Plan shall be an unsecured claim against the general assets
of his or her Employer. Any liability of an Employer to any Participant, former
Participant, or Beneficiary with respect to a right to payment shall be based
solely upon contractual obligations created by the Plan. The Corporation, the
Board of Directors, the Committee, any Employer and any individual or entity
shall not be deemed to be a trustee of any amounts to be paid under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Corporation and an Employer and a Participant, former
Participant, Beneficiary, or any other individual or entity. An Employer may, in
its sole discretion, establish a Trust as a vehicle in which to place funds with
respect to this Plan. Neither the Corporation nor any Employer in any way
guarantees any Participant’s Contribution Account against loss or depreciation,
whether caused by poor investment performance, insolvency of a deemed investment
or by any other event or occurrence. In no event shall any employee, officer,
director, or stockholder of the Corporation or any Employer be liable to any
individual or entity on account of any claim arising by reason of the Plan
provisions or any instrument or instruments implementing its provisions, or for
the failure of any Participant, Beneficiary or other individual or entity to be
entitled to any particular tax consequences with respect to the Plan or any
credit or payment thereunder.

     5.5 Statement of Contribution Accounts. The Plan Administrator shall
provide to each Participant quarterly statements setting forth the value of the
Contribution Account maintained for such Participant.

ARTICLE VI.
Vesting

     6.1 Vesting. Contributions credited to a Participant’s Contribution Account
under Section 4.3 of the Plan and any deemed investment earnings attributable to
these contributions shall be one hundred percent (100%) vested or nonforfeitable
as of December 31 of the calendar year in which the Participant has completed
seven (7) Years of Service with the Employer(s). Prior to December 31 of the
calendar year in which the Participant has completed seven (7) Years of Service
with the Employer(s), the Employer’s contributions to his or her account shall
be zero percent (0%) vested. In addition, a Participant shall be one hundred
percent (100%) vested in the Employer’s contributions, including any deemed
investment earnings attributable to these contributions, immediately prior to a
Change in Control or upon his or her death or Disability while he or she is
actively employed by an Employer. All other amounts credited to a Participant’s
Contribution Account shall be one hundred percent (100%) vested at all times.

7



--------------------------------------------------------------------------------



 



ARTICLE VII.
Benefits

     7.1 Retirement. Unless benefits have already commenced pursuant to another
section in this Article VII, a Participant shall begin receipt of the vested
amount credited to his or her Contribution Account as of the Valuation Date
coinciding with his or her Normal Retirement Date. Payment of any amount under
this Section shall commence within thirty (30) days of the Participant’s
attainment of Normal Retirement Age and in accordance with the payment method
elected by the Participant on his or her Participant Agreement and Election
Form; provided that if no payment method has been elected, payments shall be
made in the form of a single lump sum.

     7.2 Disability. If a Participant suffers a Disability while employed with
an Employer and before he or she is entitled to benefits under this Article, he
or she shall receive the amount credited to his or her Contribution Account as
of the Valuation Date coinciding with the Date on which the Participant is
determined to have suffered a Disability. Payment of any amount under this
Section shall commence within thirty (30) days of when the Committee determines
the existence of the Participant’s disability and be in accordance with the
payment method elected by the Participant on his or her Participant Agreement
and Election Form; provided that if no payment method has been elected, payments
shall be made in the form of a single lump sum.

     7.3 Pre-Retirement Survivor Benefit. If a Participant dies before becoming
entitled to benefits under this Article, the Beneficiary or Beneficiaries
designated under Section 13.6, shall receive in a single lump sum, a
Pre-Retirement Survivor Benefit equal to the amount credited to the
Participant’s Contribution Account as of the Valuation Date coinciding with the
date of the Participant’s death. Payment of any amount under this Section shall
be made within thirty (30) days of the Participant’s death, or if later, within
30 days of when the Committee receives notification of or otherwise confirms the
Participant’s death.

     7.4 Post-Retirement Survivor Benefit. If a Participant dies after benefits
have commenced, but prior to receiving complete payment of benefits under this
Article, the Beneficiary or Beneficiaries designated under Section 13.6, shall
receive in a single lump sum the vested amount credited to the Participant’s
Contribution Account as of the Valuation Date coinciding with the date of the
Participant’s death. Payment of any amount under this Section shall be made
within thirty (30) days of the Participant’s death, or if later, within 30 days
of when the Committee receives notification of or otherwise confirms the
Participant’s death.

     7.5 Termination. If an Employer terminates Participant’s employment without
Cause or Participant voluntarily terminates his or her employment with an
Employer for any reason, in either case before he or she becomes entitled to
receive benefits by reason of any of the above Sections, he or she shall receive
in a single lump sum the vested amount credited to his or her Contribution
Account as of the Valuation Date coinciding with the date on which the his or
her employment terminates. Payment of any amount under this Section shall be
made within thirty (30) days of when the Participant terminates his or her
employment with an Employer. If an Employer terminates Participant’s employment
with Cause, regardless whether he or she has become entitled to receive benefits
by reason of any of the above Sections, such Participant shall forfeit the right
to receive any of the amount credited to his or her Contribution Account,

8



--------------------------------------------------------------------------------



 



including any amounts remaining unpaid as of the date of termination of
employment, and no Employer or the Plan shall be liable for the payment of any
benefit under the Plan to such Participant.

     7.6 Change in Control. If a Change in Control occurs before a Participant
becomes entitled to receive benefits by reason of any of the above Sections or
before the Participant has received complete payment of his or her benefits
under this Article, he or she shall receive a lump sum payment of the amount
credited to his or her Account as of the Valuation Date immediately preceding
the date on which the Change in Control occurs. Payment of any amount under this
section shall commence within thirty (30) days of when the Change in Control
occurs.

     7.7 Payment Methods. Unless otherwise provided in this Article VII, a
Participant may elect to receive payment of the amount credited to his or her
Contribution Account in a single lump sum or in five (5), or ten (10) annual
installments. This election must be made on the Participant Agreement and
Election Form for the corresponding Plan Year. Any installment payments shall be
paid annually on the first practicable day after the distributions are scheduled
to commence. Each installment payment shall be determined by multiplying the
Contribution Account Balance by a fraction, the numerator of which is one and
the denominator of which is the number of remaining installment payments.

ARTICLE VIII.
In- Service Distributions

     8.1 Election of In-Service Distributions. A Participant may elect in each
Deferral Period, for that particular Deferral Election or Employer contribution,
to receive in the future an in-service distribution from the vested portion of
his or her Contribution Account. Such Deferral Election shall state the
percentage or flat dollar amount and date on which such in-service distribution
is to be paid. Each election shall state the date on which such in-service
distribution is to be paid; provided that such date is not earlier than five
(5) years from January 1st of the Plan Year following the year of said election.
For example: The earliest distribution date for the initial Plan Year ending
December 31, 2002 would be January 1, 2008. This is calculated using January 1,
2003 as the “January 1st of the Plan Year following” plus five (5) years.

     8.2 Payment of In-Service Distributions. All in-service distributions shall
be made within thirty (30) days of the date stated on the Election Form.
Distributions shall be in the form of a single lump sum payment.

     8.3 Termination Prior to In-Service Distribution Date. Notwithstanding a
Participant’s election of an in-service distribution, in the event a
Participant’s employment terminates for any reason pursuant to Section VII of
the Plan Document (other than for Cause) and prior to such Participant receiving
any in-service distribution, the Participant shall receive his or her
Contribution Account according to the payment method designated in Article VII
or as elected on his or her Participant Agreement and Election Form. If an
Employer terminates Participant’s employment with Cause prior to such
Participant receiving any in-service distribution, such Participant shall
forfeit the right to receive any of the amount credited to his or her
Contribution Account, including any amounts remaining unpaid as of the date of
termination

9



--------------------------------------------------------------------------------



 



of employment, and no Employer or the Plan shall be liable for the payment of
any benefit under the Plan to such Participant.

ARTICLE IX.
Establishment of Trust

     9.1 Establishment of Trust. An Employer may establish a Trust for the Plan.
If established, all benefits payable under this Plan to a Participant shall be
paid directly by the Employer from the Trust. To the extent that such benefits
are not paid from the Trust, the benefits shall be paid from the general assets
of the Employer. The Trust, if any, shall be an irrevocable grantor trust which
conforms to the terms of the model trust as described in IRS Revenue Procedure
92-64, I.R.B. 1992-33. The assets of the Trust are subject to the claims of each
Employer’s creditors in the event of its insolvency. Except as provided under
the Trust agreement, neither the Corporation nor an Employer shall be obligated
to set aside, earmark or escrow any funds or other assets to satisfy its
obligations under this Plan, and the Participant and/or his or her designated
Beneficiaries shall not have any property interest in any specific assets of the
Corporation or an Employer other than the unsecured right to receive payments
from the Employer, as provided in this Plan.

ARTICLE X.
Plan Administration

     10.1 Plan Administration. The Plan shall be administered by the Committee,
and such Committee may designate an agent (or agents) to perform the
recordkeeping duties. The Committee shall construe and interpret the Plan,
including disputed and doubtful terms and provisions and, in its sole
discretion, decide all questions of eligibility and determine the amount, manner
and time of payment of benefits under the Plan. The determinations and
interpretations of the Committee shall be consistently and uniformly applied to
all Participants and Beneficiaries, including but not limited to interpretations
and determinations of amounts due under this Plan, and shall be final and
binding on all parties. The Plan at all times shall be interpreted and
administered as an unfunded deferred compensation plan, and no provision of the
Plan shall be interpreted so as to give any Participant or Beneficiary any right
in any asset of the Corporation or an Employer which is a right greater than the
right of a general unsecured creditor of the Corporation or such Employer.

ARTICLE XI.
Nonalienation of Benefits

     11.1 Nonalienation of Benefits. The interests of Participants and their
Beneficiaries under this Plan are not subject to the claims of their creditors
and may not be voluntarily or involuntarily sold, transferred, alienated,
assigned, pledged, anticipated, or encumbered, attached or garnished. Any
attempt by a Participant, his or her Beneficiary, or any other individual or
entity to sell, transfer, alienate, assign, pledge, anticipate, encumber,
attach, garnish, charge or

10



--------------------------------------------------------------------------------



 



otherwise dispose of any right to benefits payable shall be void. The Employer
may cancel and refuse to pay any portion of a benefit which is sold,
transferred, alienated, assigned, pledged, anticipated, encumbered, attached or
garnished. The benefits which a Participant may accrue under this Plan are not
subject to the terms of any Qualified Domestic Relations Order (as that term is
defined in Section 414(p) of the Code) with respect to any Participant, and the
Plan Administrator, Board, Committee, Corporation and Employer shall not be
required to comply with the terms of such order in connection with this Plan.
The withholding of taxes from Plan payments, the recovery of Plan overpayments
of benefits made to a Participant or Beneficiary, the transfer of Plan benefit
rights from the Plan to another plan, or the direct deposit of Plan payments to
an account in a financial institution (if not actually a part of an arrangement
constituting an assignment or alienation) shall not be construed as assignment
or alienation under this Article.

ARTICLE XII.
Amendment and Termination

     12.1 Amendment and Termination. The Committee reserves the right to amend
or alter, retroactively or prospectively, or discontinue this Plan at any time.
Such action may be taken in writing by any officer of the Committee who has been
duly authorized by the Committee to perform acts of such kind. However, no such
amendment shall deprive any Participant or Beneficiary of any portion of any
benefit which would have been payable had the Participant’s employment with the
Employer terminated on the effective date of such amendment or termination.
Notwithstanding the provisions of this Article to the contrary, the Committee
may amend the Plan at any time, in any manner, if the Committee determines any
such amendment is required to ensure that the Plan is characterized as providing
deferred compensation for a select group of management or highly compensated
employees and as described in ERISA Sections 201(2), 301(a)(3) and 401(a)(1) or
to otherwise conform the Plan to the provisions of any applicable law including
ERISA and the Code.

ARTICLE XIII.
General Provisions

     13.1 Status of Plan. The Plan is intended to be a plan that is not
qualified within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.

     13.2 Status of Corporation as a REIT. Notwithstanding any provision of this
Plan or any Participant’s election to the contrary, the Corporation and the
Committee shall have the right at any time, and from time to time, to amend or
terminate this Plan or to take any other action which it or they deem to be
necessary or appropriate in order to avoid or cure any impairment of the
Corporation’s status as a real estate investment trust under Sections 856 et.
seq. of the Code or to avoid or cure any violation of the Corporation’s
Certificate of Incorporation.

11



--------------------------------------------------------------------------------



 



     13.3 Good Faith Payment. Any payment made in good faith in accordance with
provisions of the Plan shall be a complete discharge of any liability for the
making of such payment under the provisions of this Plan.

     13.4 No Right to Employment. This Plan does not constitute a contract of
employment, and participation in the Plan shall not give any Participant the
right to be retained in the employment of an Employer.

     13.5 Binding Effect. The provisions of this Plan shall be binding upon the
Corporation, each Employer and their respective successors and assigns and upon
every Participant and his or her heirs, Beneficiaries, estates and legal
representatives.

     13.6 Participant Change of Address. Each Participant entitled to benefits
shall file with the Plan Administrator, in writing, any change of post office
address. Any check representing payment and any communication addressed to a
Participant or a former Participant at this last address filed with the Plan
Administrator, or if no such address has been filed, then at his or her last
address as indicated on the Employer’s records, shall be binding on such
Participant for all purposes of the Plan, and neither the Plan Administrator nor
the Employer or other payer shall not be obliged to search for or ascertain the
location of any such Participant. If the Plan Administrator is in doubt as to
the address of any Participant entitled to benefits or as to whether benefit
payments are being received by a Participant, it shall, by registered mail
addressed to such Participant at his or her last known address, notify such
Participant that:

               (i) All unmailed and future Plan payments shall be withheld until
Participant provides the Plan Administrator with evidence of such Participant’s
continued life and proper mailing address; and

               (ii) Participant’s right to any Plan payment shall, at the option
of the Committee, be canceled forever, if, at the expiration of five (5) years
from the date of such mailing, such Participant shall not have provided the
Committee with evidence of his or her continued life and proper mailing address.

     13.7 Notices. Each Participant shall furnish to the Plan Administrator any
information the Plan Administrator deems necessary for purposes of administering
the Plan, and the payment provisions of the Plan are conditional upon the
Participant furnishing promptly such true and complete information as the Plan
Administrator may request. Each Participant shall submit proof of his or her age
when required by the Plan Administrator. The Plan Administrator shall, if such
proof of age is not submitted as required, use such information as is deemed by
it to be reliable, regardless of the lack of proof, or the misstatement of the
age of individuals entitled to benefits. Any notice or information which,
according to the terms of the Plan or requirements of the Plan Administrator,
must be filed with the Plan Administrator, shall be deemed so filed if addressed
and either delivered in person or mailed to and received by the Plan
Administrator, in care of the Corporation at the Corporation’s principal place
of business.

     13.8 Designation of Beneficiary. Each Participant shall designate, by name,
on Beneficiary designation forms provided by the Plan Administrator, the
Beneficiary(ies) who shall receive any benefits which might be payable after
such Participant’s death. A Beneficiary

12



--------------------------------------------------------------------------------



 



designation may be changed or revoked without such Beneficiary’s consent at any
time or from time to time in the manner as provided by the Plan Administrator,
and the Plan Administrator shall have no duty to notify any individual or entity
designated as a Beneficiary of any change in such designation which might affect
such individual or entity’s present or future rights. If the designated
Beneficiary does not survive the Participant, all amounts which would have been
paid to such deceased Beneficiary shall be paid to any remaining Beneficiary in
that class of beneficiaries, unless the Participant has designated that such
amounts go to the lineal descendants of the deceased Beneficiary. If none of the
designated primary Beneficiaries survive the Participant, and the Participant
did not designate that payments would be payable to such Beneficiary’s lineal
descendants, amounts otherwise payable to such Beneficiaries shall be paid to
any successor Beneficiaries designated by the Participant, or if none, to the
Participant’s spouse, or, if the Participant was not married at the time of
death, the Participant’s estate.

     No Participant shall designate more than five (5) simultaneous
beneficiaries, and if more than one (1) beneficiary is named, Participant shall
designate the share to be received by each Beneficiary. Despite the limitation
on five (5) Beneficiaries, a Participant may designate more than five
(5) beneficiaries provided such beneficiaries are the surviving spouse and
children of the Participant. If a Participant designates alternative, successor,
or contingent beneficiaries, such Participant shall specify the shares, terms
and conditions upon which amounts shall be paid to such multiple, alternative,
successor or contingent beneficiaries. Except as provided otherwise in this
Section, any payment made under this Plan after the death of a Participant shall
be made only to the Beneficiary or Beneficiaries designated pursuant to this
Section.

     13.9 Claims. Any claim for benefits must initially be submitted in writing
to the Plan Administrator. If such claim is denied (in whole or in part), the
claimant shall receive notice from the Plan Administrator, in writing, setting
forth the specific reasons for denial, with specific reference to applicable
provisions of this Plan. Such notice shall be provided within ninety (90) days
of the date the claim for benefits is received by the Plan Administrator, unless
special circumstances require an extension of time for processing the claim, in
which event notification of the extension shall be provided to the claimant
prior to the expiration of the initial ninety (90) day period. The extension
notification shall indicate the special circumstances requiring the extension of
time and the date by which the Plan Administrator expects to render its
decision. Any such extension shall not exceed ninety (90) days. Any
disagreements about such interpretations and construction may be appealed in
writing by the claimant to the Plan Administrator within sixty (60) days. After
receipt of such appeal, the Plan Administrator shall respond to such appeal
within sixty (60) days, with a notice in writing fully disclosing its decision
and its reasons. If special circumstances require an extension of time to
process the appealed claim, notification of the extension shall be provided to
the claimant prior to the commencement of the extension. Any such extension
shall not exceed sixty (60) days. No member of the Board, or any committee
thereof, or any employee or officer of the Employer or the Corporation, shall be
liable to any individual or entity for any action taken hereunder, except those
actions undertaken with lack of good faith.

     13.10 Action by Board of Directors. Any action required to be taken by the
Board pursuant to the Plan’s provisions may be performed by a committee of the
Board, to which the Board delegates the authority to take actions of that kind.

13



--------------------------------------------------------------------------------



 



     13.11 Governing Law. To the extent not superseded by the laws of the United
States, the laws of the state of California (other than the conflicts of law
provisions thereof) shall be controlling in all matters relating to this Plan.

     13.12 Severability. In the event any provision of this Plan shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of the Plan, and the Plan shall be interpreted
and enforced as if such illegal and invalid provisions had never been set forth.

     IT WITNESS WHEREOF, Arden Realty Limited Partnership has signed this Plan
document as of July 1, 2005.

              Arden Realty Limited Partnership, a Maryland
partnership
 
       

  By:    
 
       

  Title:    

14